Exhibit 10.1

 

TALON THERAPEUTICS, INC.

2010 EQUITY INCENTIVE PLAN

(as amended through January 21, 2013)

 

 

SECTION 1.
DEFINITIONS




As used herein, the following terms shall have the meanings indicated below:

 

(a)     “Administrator” shall mean the Board of Directors of the Company, or one
or more Committees appointed by the Board, as the case may be.




(b)     “Affiliate(s)” shall mean a Parent or Subsidiary of the Company.




(c)     “Award” shall mean any grant of an Option, Restricted Stock Award,
Restricted Stock Unit Award, Stock Appreciation Right or Performance Award.




(d)     “Change of Control” shall mean the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events. For purposes of this definition, a person, entity or group shall be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person, entity or group directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares voting power, which includes the power to vote or to
direct the voting, with respect to such securities.




(i)     Any person, entity or group becomes the Owner, directly or indirectly,
of securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company's then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other person, entity or group from the Company in a transaction
or series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or (B)
solely because the level of Ownership held by any person, entity or group (the
“Subject Person”) exceeds fifty percent (50%) of the outstanding voting
securities as a result of a repurchase or other acquisition of voting securities
by the Company reducing the number of shares outstanding, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of voting securities by the Company, and after such
share acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person to more than fifty percent (50%), then a Change in Control shall
be deemed to occur;




(ii)     There is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;

 

 
1

--------------------------------------------------------------------------------

 




(iii)     There is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the total gross value of the
consolidated assets of the Company and its subsidiaries, other than a sale,
lease, license or other disposition of all or substantially all of total gross
value of the consolidated assets of the Company and its subsidiaries to an
entity, more than fifty percent (50%) of the combined voting power of the voting
securities of which are Owned by stockholders of the Company in substantially
the same proportions as their Ownership of the outstanding voting securities of
the Company immediately prior to such sale, lease, license or other disposition
(for purposes of this Section 1(d)(iii), “gross value” means the value of the
assets of the Company or the value of the assets being disposed of, as the case
may be, determined without regard to any liabilities associated with such
assets); or




(iv)     Individuals who, at the beginning of any consecutive twelve-month
period, are members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the members of the Board at any time during
that consecutive twelve-month period; provided, however, that if the appointment
or election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office or stockholders of the Company at the beginning of such twelve-month
period, such new member shall, for purposes of this Plan, be considered as a
member of the Incumbent Board.




For the avoidance of doubt, the term Change in Control shall not include a sale
of assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company. To the extent required, the determination
of whether a Change of Control has occurred shall be made in accordance with
Internal Revenue Code Section 409A and the regulations, notices and other
guidance of general applicability issued thereunder.

 

(e)     “Committee” shall mean a Committee of two or more directors who shall be
appointed by and serve at the pleasure of the Board. To the extent necessary for
compliance with Rule 16b-3, or any successor provision, each of the members of
the Committee shall be a “non-employee director.” Solely for purposes of this
Section 1(e), “non-employee director” shall have the same meaning as set forth
in Rule 16b-3 under the Exchange Act, or any successor provision, as then in
effect.




(f)     The “Company” shall mean Talon Therapeutics, Inc., a Delaware
corporation.




(g)     “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder.




(h)     “Fair Market Value” as of any date shall mean (i) if such stock is
listed on the Nasdaq Global Select Market, Nasdaq Global Market, Nasdaq Capital
Market (“collectively, the “Nasdaq”) or another established stock exchange, the
price of such stock at the close of the regular trading session of such market
or exchange on such date, as reported by Bloomberg or a comparable reporting
service, or, if no sale of such stock shall have occurred on such date, on the
next preceding date on which there was a sale of stock; (ii) if such stock is
quoted by the OTC Bulletin Board, the price of such stock at the close of the
regular trading session of the OTC Bulletin Board on such date, as reported by
Bloomberg or a comparable reporting service, or if no sale of such stock shall
have occurred on such date, on the next preceding date on which there was a sale
of stock; provided, however, that if there are not reported sales on the OTC
Bulletin Board, then the price of such stock shall be the average of the closing
“bid” and “asked” prices quoted on the OTC Bulletin Board on such date; (iii) if
such stock is not listed on the Nasdaq or another established exchange and is
not quoted on the OTC Bulletin Board, the price of such stock the average of the
closing “bid” and “asked” prices quoted by the National Quotation Bureau, or any
comparable reporting service on such date or, if there are no quoted “bid” and
“asked” prices on such date, on the next preceding date for which there are such
quotes; or (iii) if such stock is not publicly traded as of such date, the per
share value as determined by the Board, or the Committee, in its sole discretion
by applying principles of valuation with respect to the Company's Common Stock.

 

 
2

--------------------------------------------------------------------------------

 




(i)     “Incentive Stock Option” means an Option that qualifies as an “incentive
stock option” within the meaning of Section 422 of the Code and the rules and
regulations promulgated thereunder.




(j)     The “Internal Revenue Code” or “Code” is the Internal Revenue Code of
1986, as amended from time to time.




(k)     “Nonqualified Stock Option” means an Option that does not, at the time
of grant or thereafter, qualify as an Incentive Stock Option.




(l)     “Option” means an Incentive Stock Option or Nonqualified Stock Option to
purchase shares of Common Stock pursuant to the Plan.




(m)     “Parent” shall mean any corporation which owns, directly or indirectly
in an unbroken chain, fifty percent (50%) or more of the total voting power of
the Company's outstanding stock.




(n)     “Participant” means (i) a key employee or officer of the Company or any
Affiliate to whom an Incentive Stock Option has been granted pursuant to Section
9; (ii) a consultant or advisor to, or director, key employee or officer, of the
Company or any Affiliate to whom a Nonqualified Stock Option has been granted
pursuant to Section 10; (iii) a consultant or advisor to, or director, key
employee or officer, of the Company or any Affiliate to whom a Restricted Stock
Award or Restricted Stock Unit Award has been granted pursuant to Section 11;
(iv) a consultant or advisor to, or director, key employee or officer, of the
Company or any Affiliate to whom a Performance Award has been granted pursuant
to Section 12; or (v) a consultant or advisor to, or director, key employee or
officer, of the Company or any Affiliate to whom a Stock Appreciation Right has
been granted pursuant to Section 13.




(o)     “Performance Award” shall mean any Performance Shares or Performance
Units granted pursuant to Section 12 hereof.




(p)     “Performance Objective(s)” shall mean one or more performance objectives
established by the Administrator, in its sole discretion, for Awards granted
under this Plan.




(q)     “Performance Period” shall mean the period, established at the time any
Performance Award is granted or at any time thereafter, during which any
Performance Objectives specified by the Administrator with respect to such
Performance Award are to be measured.




(r)     “Performance Share” shall mean any grant pursuant to Section 12 hereof
of an Award, which value, if any, shall be paid to a Participant by delivery of
shares of Common Stock of the Company upon achievement of such Performance
Objectives during the Performance Period as the Administrator shall establish at
the time of such grant or thereafter.




(s)     “Performance Unit” shall mean any grant pursuant to Section 12 hereof of
an Award, which value, if any, shall be paid to a Participant by delivery of
cash upon achievement of such Performance Objectives during the Performance
Period as the Administrator shall establish at the time of such grant or
thereafter.




(t)     The “Plan” means the Talon Therapeutics, Inc. 2010 Equity Incentive
Plan, as amended hereafter from time to time, including the form of Agreements
as they may be modified by the Administrator from time to time.

 

 
3

--------------------------------------------------------------------------------

 




(u)     “Restricted Stock Award” or “Restricted Stock Unit Award” shall mean any
grant of restricted shares of Stock of the Company or the grant of any
restricted stock units pursuant to Section 11 hereof.




(v)     “Securities Act” means the Securities Act of 1933, as amended.




(w)     “Stock,” “Option Stock” or “Common Stock” shall mean Common Stock of the
Company (subject to adjustment as described in Section 14).




(x)     “Stock Appreciation Right” shall mean a grant pursuant to Section 13
hereof.




(y)     A “Subsidiary” shall mean any corporation of which fifty percent (50%)
or more of the total voting power of the Company's outstanding Stock is owned,
directly or indirectly in an unbroken chain, by the Company.




SECTION 2.
PURPOSE




The purpose of the Plan is to promote the success of the Company and its
Affiliates by facilitating the employment and retention of competent personnel
and by furnishing incentive to officers, directors, employees, consultants, and
advisors upon whose efforts the success of the Company and its Affiliates will
depend to a large degree.

 

It is the intention of the Company to carry out the Plan through the granting of
Options which will qualify as “incentive stock options” under the provisions of
Section 422 of the Internal Revenue Code, or any successor provision, pursuant
to Section 9 of this Plan; through the granting of Nonqualified Stock Options
pursuant to Section 10 of this Plan; through the granting of Restricted Stock
Awards and Restricted Stock Unit Awards pursuant to Section 11 of this Plan;
through the granting of Performance Awards pursuant to Section 12 of this Plan;
and through the granting of Stock Appreciation Rights pursuant to Section 13 of
this Plan. Adoption of this Plan shall be and is expressly subject to the
condition of approval by the stockholders of the Company within twelve (12)
months before or after the adoption of the Plan by the Board of Directors.
Awards may be granted prior to the date this Plan is approved by the
stockholders of the Company; provided, however, that any Incentive Stock Options
granted after adoption of the Plan by the Board of Directors shall be treated as
Nonqualified Stock Options if stockholder approval is not obtained within such
twelve-month period.

 

SECTION 3.
EFFECTIVE DATE OF PLAN




The Plan shall be effective as of the date of adoption by the Board of
Directors, subject to approval by the stockholders of the Company as required in
Section 2.

 

 

SECTION 4.
ADMINISTRATION




The Plan shall be administered by the Board of Directors of the Company
(hereinafter referred to as the “Board”) or by a Committee which may be
appointed by the Board from time to time to administer the Plan (hereinafter
collectively referred to as the “Administrator”). Except as otherwise provided
herein, the Administrator shall have all of the powers vested in it under the
provisions of the Plan, including but not limited to exclusive authority to
determine, in its sole discretion, whether an Award shall be granted; the
individuals to whom, and the time or times at which, Awards shall be granted;
the number of shares subject to each Award; the option price; and the
performance criteria, if any, and any other terms and conditions of each Award.
The Administrator shall have full power and authority to administer and
interpret the Plan, to make and amend rules, regulations and guidelines for
administering the Plan, to prescribe the form and conditions of the respective
agreements evidencing each Award (which may vary from Participant to
Participant), and to make all other determinations necessary or advisable for
the administration of the Plan. The Administrator's interpretation of the Plan,
and all actions taken and determinations made by the Administrator pursuant to
the power vested in it hereunder, shall be conclusive and binding on all parties
concerned.

 

 
4

--------------------------------------------------------------------------------

 

 

No member of the Board or the Committee shall be liable for any action taken or
determination made in good faith in connection with the administration of the
Plan. In the event the Board appoints a Committee as provided hereunder, any
action of the Committee with respect to the administration of the Plan shall be
taken pursuant to a majority vote of the Committee members or pursuant to the
written resolution of all Committee members.

 

SECTION 5.
PARTICIPANTS




The Administrator shall from time to time, at its discretion and without
approval of the stockholders, designate those employees, officers, directors,
consultants, and advisors of the Company or of any Affiliate to whom Awards
shall be granted under this Plan; provided, however, that, subject to express
exceptions, if any, as the Administrator may establish, the eligibility shall be
further limited to those persons as to whom the use of a Form S-8 registration
statement is permissible. The Administrator shall, from time to time, at its
discretion and without approval of the stockholders, designate those employees
of the Company or any Affiliate to whom Awards, including Incentive Stock
Options shall be granted under this Plan. The Administrator may grant additional
Awards, including Incentive Stock Options, under this Plan to some or all
Participants then holding Awards, or may grant Awards solely or partially to new
Participants. In designating Participants, the Administrator shall also
determine the number of shares to be optioned or awarded to each such
Participant and the performance criteria applicable to each Performance Award.
The Administrator may from time to time designate individuals as being
ineligible to participate in the Plan.

 

SECTION 6.
STOCK




The Stock to be optioned under this Plan shall consist of authorized but
unissued shares of Common Stock. The maximum aggregate number of shares of Stock
reserved and available for Awards under the Plan is Twelve Million Five Hundred
Thousand (12,500,000) shares; provided, however, that all shares of Stock
reserved and available under the Plan shall constitute the maximum aggregate
number of shares of Stock that may be issued through Incentive Stock Options.
The following shares of Stock shall continue to be reserved and available for
Awards granted pursuant to the Plan: (i) any outstanding Award that expires for
any reason, (ii) any portion of an outstanding Option or Stock Appreciation
Right that is terminated prior to exercise, (iii) any portion of an Award that
is terminated prior to the lapsing of the risks of forfeiture on such Award,
(iv) shares of Stock used to pay the exercise price under any Award, (v) shares
of Stock used to satisfy any tax withholding obligation attributable to any
Award, whether such shares are withheld by the Company or tendered by the
Participant, and (vi) shares of Stock covered by an Award to the extent the
Award is settled in cash.

 

 
5

--------------------------------------------------------------------------------

 

 

SECTION 7.
DURATION OF PLAN




Incentive stock options may be granted pursuant to the Plan from time to time
during a period of ten (10) years from the effective date as defined in Section
3. Other Awards may be granted pursuant to the Plan from time to time after the
effective date of the Plan and until the Plan is discontinued or terminated by
the Administrator.

 

SECTION 8.
PAYMENT




Participants may pay for shares upon exercise of Options granted pursuant to
this Plan (i) in cash, or with a personal check or certified check, (ii) by the
transfer from the Participant to the Company of previously acquired shares of
Common Stock, (iii) through the withholding of shares of Stock from the number
of shares otherwise issuable upon the exercise of the Option (e.g., a net share
settlement), (iv) through broker-assisted cashless exercise, or (v) by a
combination thereof. Any stock tendered as part of such payment shall be valued
at such stock's then Fair Market Value, or such other form of payment as may be
authorized by the Administrator. In the event the Optionee elects to pay the
exercise price in whole or in part with previously acquired shares of Common
Stock or through a net share settlement, the Fair Market Value of the shares of
Stock delivered or withheld shall equal the total exercise price for the shares
being purchased in such manner. The Administrator may, in its sole discretion,
limit the forms of payment available to the Participant and may exercise such
discretion any time prior to the termination of the Option granted to the
Participant or upon any exercise of the Option by the Participant.
“Previously-owned shares” means shares of the Company's Common Stock which the
Participant has owned for at least six (6) months prior to the exercise of the
Option, or for such other period of time, if any, as may be required by
generally accepted accounting principles.

 

With respect to payment in the form of Common Stock of the Company, the
Administrator may require advance approval or adopt such rules as it deems
necessary to assure compliance with Rule 16b-3 under the Exchange Act, or any
successor provision, if applicable.

 

SECTION 9.
TERMS AND CONDITIONS OF INCENTIVE STOCK OPTIONS




Each Incentive Stock Option granted pursuant to this Section 9 shall be
evidenced by a written agreement (the “Incentive Stock Option Agreement”). The
Incentive Stock Option Agreement shall be in such form as may be approved from
time to time by the Administrator and may vary from Participant to Participant;
provided, however, that each Participant and each Incentive Stock Option
Agreement shall comply with and be subject to the following terms and
conditions:

 

(a)     Number of Shares and Option Price. The Incentive Stock Option Agreement
shall state the total number of shares covered by the Incentive Stock Option.
Except as permitted by Code Section 424(a), or any successor provision, the
option price per share shall not be less than one hundred percent (100%) of the
per share Fair Market Value of the Common Stock on the date the Administrator
grants the Option; provided, however, that if a Participant owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or of its Parent or any Subsidiary, the option
price per share of an Incentive Stock Option granted to such Participant shall
not be less than one hundred ten percent (110%) of the per share Fair Market
Value of the Company's Common Stock on the date of the grant of the Option. The
Administrator shall have full authority and discretion in establishing the
option price and shall be fully protected in so doing.

 

 
6

--------------------------------------------------------------------------------

 




(b)     Term and Exercisability of Incentive Stock Option. The term during which
any Incentive Stock Option granted under the Plan may be exercised shall be
established in each case by the Administrator. Except as permitted by Code
Section 424(a), in no event shall any Incentive Stock Option be exercisable
during a term of more than ten (10) years after the date on which it is granted;
provided, however, that if a Participant owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or of its Parent or any Subsidiary, the Incentive Stock Option granted
to such Participant shall be exercisable during a term of not more than five (5)
years after the date on which it is granted.




The Incentive Stock Option Agreement shall state when the Incentive Stock Option
becomes exercisable and shall also state the maximum term during which the
Option may be exercised. In the event an Incentive Stock Option is exercisable
immediately, the manner of exercise of the Option in the event it is not
exercised in full immediately shall be specified in the Incentive Stock Option
Agreement. The Administrator may accelerate the exercisability of any Incentive
Stock Option granted hereunder which is not immediately exercisable as of the
date of grant.

 

(c)     Nontransferability. No Incentive Stock Option shall be transferable, in
whole or in part, by the Participant other than by will or by the laws of
descent and distribution. During the Participant's lifetime, the Incentive Stock
Option may be exercised only by the Participant. If the Participant shall
attempt any transfer of any Incentive Stock Option granted under the Plan during
the Participant's lifetime, such transfer shall be void and the Incentive Stock
Option, to the extent not fully exercised, shall terminate.




(d)     No Rights as Stockholder. A Participant (or the Participant's successor
or successors) shall have no rights as a stockholder with respect to any shares
covered by an Incentive Stock Option until the date of the issuance of a stock
certificate evidencing such shares. No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property),
distributions or other rights for which the record date is prior to the date
such stock certificate is actually issued (except as otherwise provided in
Section 14 of the Plan).




(e)     Withholding. The Company or its Affiliate shall be entitled to withhold
and deduct from any future payments to the Participant all legally required
amounts necessary to satisfy any and all withholding and employment-related
taxes attributable to the Participant's exercise of an Incentive Stock Option or
a “disqualifying disposition” of shares acquired through the exercise of an
Incentive Stock Option as defined in Code Section 421(b). In the event the
Participant is required under the Incentive Stock Option Agreement to pay the
Company, or make arrangements satisfactory to the Company respecting payment of,
such withholding and employment-related taxes, the Administrator may, in its
discretion and pursuant to such rules as it may adopt, permit the Participant to
satisfy such obligation, in whole or in part, by delivering shares of the
Company's Common Stock or by electing to have the Company withhold shares of
Common Stock otherwise issuable to the Participant as a result of the exercise
of the Incentive Stock Option. Such shares shall have a Fair Market Value equal
to the minimum required tax withholding, based on the minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to the supplemental income resulting from such exercise or
disqualifying disposition. In no event may the Participant deliver shares, nor
may the Company or any Affiliate withhold shares, having a Fair Market Value in
excess of such statutory minimum required tax withholding. The Participant's
election to have shares withheld for this purpose shall be made on or before the
later of (i) the date the Incentive Stock Option is exercised or the date of the
disqualifying disposition, as the case may be, or (ii) the date that the amount
of tax to be withheld is determined under applicable tax law. Such election
shall be approved by the Administrator and otherwise comply with such rules as
the Administrator may adopt to assure compliance with Rule 16b-3 under the
Exchange Act, or any successor provision, as then in effect, if applicable.

 

 
7

--------------------------------------------------------------------------------

 




(f)     Other Provisions. The Incentive Stock Option Agreement authorized under
this Section 9 shall contain such other provisions as the Administrator shall
deem advisable. Any such Incentive Stock Option Agreement shall contain such
limitations and restrictions upon the exercise of the Option as shall be
necessary to ensure that such Option will be considered an “incentive stock
option” as defined in Section 422 of the Internal Revenue Code or to conform to
any change therein.




SECTION 10.
TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTIONS




Each Nonqualified Stock Option granted pursuant to this Section 10 shall be
evidenced by a written agreement (a “Nonqualified Stock Option Agreement”). The
Nonqualified Stock Option Agreement shall be in such form as may be approved
from time to time by the Administrator and may vary from Participant to
Participant; provided, however, that each Participant and each Nonqualified
Stock Option Agreement shall comply with and be subject to the following terms
and conditions:

 

(a)     Number of Shares and Option Price. The Nonqualified Stock Option
Agreement shall state the total number of shares covered by the Nonqualified
Stock Option. Unless otherwise determined by the Administrator, the option price
per share shall be one hundred percent (100%) of the per share Fair Market Value
of the Common Stock on the date the Administrator grants the Option.




(b)     Term and Exercisability of Nonqualified Stock Option. The term during
which any Nonqualified Stock Option granted under the Plan may be exercised
shall be established in each case by the Administrator. The Nonqualified Stock
Option Agreement shall state when the Nonqualified Stock Option becomes
exercisable and shall also state the maximum term during which the Option may be
exercised. In the event a Nonqualified Stock Option is exercisable immediately,
the manner of exercise of the Option in the event it is not exercised in full
immediately shall be specified in the Nonqualified Stock Option Agreement. The
Administrator may accelerate the exercisability of any Nonqualified Stock Option
granted hereunder which is not immediately exercisable as of the date of grant.




(c)     Transferability. A Nonqualified Stock Option shall be transferable, in
whole or in part, by the Participant by will or by the laws of descent and
distribution. In addition, the Administrator may, in its sole discretion, permit
the Participant to transfer any or all Nonqualified Stock Options to any member
of the Participant's “immediate family” as such term is defined in Rule 16a-1(e)
under the Exchange Act, or any successor provision, or to one or more trusts
whose beneficiaries are members of such Participant's “immediate family” or
partnerships in which such family members are the only partners; provided,
however, that the Participant cannot receive any consideration for the transfer
and such transferred Nonqualified Stock Option shall continue to be subject to
the same terms and conditions as were applicable to such Nonqualified Stock
Option immediately prior to its transfer.




(d)     No Rights as Stockholder. A Participant (or the Participant's successor
or successors) shall have no rights as a stockholder with respect to any shares
covered by a Nonqualified Stock Option until the date of the issuance of a stock
certificate evidencing such shares. No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property),
distributions or other rights for which the record date is prior to the date
such stock certificate is actually issued (except as otherwise provided in
Section 14 of the Plan).

 

 
8

--------------------------------------------------------------------------------

 




(e)     Withholding. The Company or its Affiliate shall be entitled to withhold
and deduct from any future payments to the Participant all legally required
amounts necessary to satisfy any and all withholding and employment-related
taxes attributable to the Participant's exercise of a Nonqualified Stock Option.
In the event the Participant is required under the Nonqualified Stock Option
Agreement to pay the Company, or make arrangements satisfactory to the Company
respecting payment of, such withholding and employment-related taxes, the
Administrator may, in its discretion and pursuant to such rules as it may adopt,
permit the Participant to satisfy such obligation, in whole or in part, by
delivering shares of the Company's Common Stock or by electing to have the
Company withhold shares of Common Stock otherwise issuable to the Participant as
a result of the exercise of the Nonqualified Stock Option. Such shares shall
have a Fair Market Value equal to the minimum required tax withholding, based on
the minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to the supplemental income
resulting from such exercise. In no event may the Participant deliver shares,
nor may the Company or any Affiliate withhold shares, having a Fair Market Value
in excess of such statutory minimum required tax withholding. The Participant's
election to deliver shares or to have shares withheld for this purpose shall be
made on or before the later of (i) the date the Nonqualified Stock Option is
exercised, or (ii) the date that the amount of tax to be withheld is determined
under applicable tax law. Such election shall be approved by the Administrator
and otherwise comply with such rules as the Administrator may adopt to assure
compliance with Rule 16b-3 under the Exchange Act, or any successor provision,
as then in effect, if applicable.




(f)     Other Provisions. The Nonqualified Stock Option Agreement authorized
under this Section 10 shall contain such other provisions as the Administrator
shall deem advisable.




SECTION 11.
RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS




Each Restricted Stock Award or Restricted Stock Unit Award granted pursuant to
the Plan shall be evidenced by a written restricted stock or restricted stock
unit agreement (the “Restricted Stock Agreement” or “Restricted Stock Unit
Agreement,” as the case may be). The Restricted Stock Agreement or Restricted
Stock Unit Agreement shall be in such form as may be approved from time to time
by the Administrator and may vary from Participant to Participant; provided,
however, that each Participant and each Restricted Stock Agreement or Restricted
Stock Unit Agreement shall comply with and be subject to the following terms and
conditions:

 

(a)     Number of Shares. The Restricted Stock Agreement or Restricted Stock
Unit Agreement shall state the total number of shares of Stock covered by the
Restricted Stock Award or Restricted Stock Unit Award.




(b)     Risks of Forfeiture. The Restricted Stock Agreement or Restricted Stock
Unit Agreement shall set forth the risks of forfeiture, if any, including risks
of forfeiture based on Performance Objectives, which shall apply to the shares
of Stock covered by the Restricted Stock Award or Restricted Stock Unit Award,
and shall specify the manner in which such risks of forfeiture shall lapse. The
Administrator may, in its sole discretion, modify the manner in which such risks
of forfeiture shall lapse but only with respect to those shares of Stock which
are restricted as of the effective date of the modification.




(c)     Issuance of Shares; Rights as Stockholder.




(i)     With respect to a Restricted Stock Award, the Company shall cause to be
issued a stock certificate representing such shares of Stock in the
Participant's name, and shall hold such certificate until such time as the risks
of forfeiture on such shares have lapsed. The Company may also place a legend on
such certificate describing the risks of forfeiture and other transfer
restrictions set forth in the Participant's Restricted Stock Agreement and
providing for the cancellation and return of such certificate if the shares of
Stock subject to the Restricted Stock Award are forfeited. Until the risks of
forfeiture have lapsed or the shares subject to such Restricted Stock Award have
been forfeited, the Participant shall be entitled to vote the shares of Stock
represented by such stock certificates and shall receive all dividends
attributable to such shares, but the Participant shall not have any other rights
as a stockholder with respect to such shares.

 

 
9

--------------------------------------------------------------------------------

 




(ii)     With respect to a Restricted Stock Unit Award, as the risks of
forfeiture on the restricted stock units lapse, the Participant shall be
entitled to payment of the Restricted Stock Units. The Administrator may, in its
sole discretion, pay Restricted Stock Units in cash, shares of Stock or any
combination thereof. If payment is made in shares of Stock, the Administrator
shall cause to be issued one or more stock certificates in the Participant's
name and shall deliver such certificates to the Participant in satisfaction of
such restricted stock units. Until the risks of forfeiture on the restricted
stock units have lapsed, the Participant shall not be entitled to vote any
shares of stock which may be acquired through the restricted stock units, shall
not receive any dividends attributable to such shares, and shall not have any
other rights as a stockholder with respect to such shares.




(d)     Withholding Taxes. The Company or its Affiliate shall be entitled to
withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant's Restricted Stock
Award or Restricted Stock Unit Award. In the event the Participant is required
under the Restricted Stock Agreement or Restricted Stock Unit Agreement to pay
the Company, or make arrangements satisfactory to the Company respecting payment
of, such withholding and employment-related taxes, the Administrator may, in its
discretion and pursuant to such rules as it may adopt, require the Participant
to satisfy such obligations, in whole or in part, by delivering shares of Common
Stock, including shares of Stock received pursuant to the Restricted Stock Award
or Restricted Stock Unit Award on which the risks of forfeiture have lapsed.
Such shares shall have a Fair Market Value equal to the minimum required tax
withholding, based on the minimum statutory withholding rates for federal and
state tax purposes, including payroll taxes, that are applicable to the
supplemental income resulting from the lapsing of the risks of forfeiture on
such restricted stock or restricted stock unit. In no event may the Participant
deliver shares having a Fair Market Value in excess of such statutory minimum
required tax withholding. The Participant's election to deliver shares of Common
Stock for this purpose shall be made on or before the date that the amount of
tax to be withheld is determined under applicable tax law. Such election shall
be approved by the Administrator and otherwise comply with such rules as the
Administrator may adopt to assure compliance with Rule 16b-3 under the Exchange
Act, or any successor provision, as then in effect, if applicable.




(e)     Nontransferability. No Restricted Stock Award or Restricted Stock Unit
Award shall be transferable, in whole or in part, by the Participant, other than
by will or by the laws of descent and distribution, prior to the date the risks
of forfeiture described in the Restricted Stock Agreement or Restricted Stock
Unit Agreement have lapsed. If the Participant shall attempt any transfer of any
Restricted Stock Award or Restricted Stock Unit Award granted under the Plan
prior to such date, such transfer shall be void and the Restricted Stock Award
or Restricted Stock Unit Award shall terminate.




(f)     Other Provisions. The Restricted Stock Agreement or Restricted Stock
Unit Agreement authorized under this Section 11 shall contain such other
provisions as the Administrator shall deem advisable.




SECTION 12.
PERFORMANCE AWARDS




Each Performance Award granted pursuant to this Section 12 shall be evidenced by
a written performance award agreement (the “Performance Award Agreement”). The
Performance Award Agreement shall be in such form as may be approved from time
to time by the Administrator and may vary from Participant to Participant;
provided, however, that each Participant and each Performance Award Agreement
shall comply with and be subject to the following terms and conditions:

 

 
10

--------------------------------------------------------------------------------

 

 

(a)     Awards. Performance Awards in the form of Performance Units or
Performance Shares may be granted to any Participant in the Plan. Performance
Units shall consist of monetary awards which may be earned or become vested in
whole or in part if the Company or the Participant achieves certain Performance
Objectives established by the Administrator over a specified Performance Period.
Performance Shares shall consist of shares of Stock or other Awards denominated
in shares of Stock that may be earned or become vested in whole or in part if
the Company or the Participant achieves certain Performance Objectives
established by the Administrator over a specified Performance Period.




(b)     Performance Objectives, Performance Period and Payment. The Performance
Award Agreement shall set forth:




(i)     the number of Performance Units or Performance Shares subject to the
Performance Award, and the dollar value of each Performance Unit;




(ii)     one or more Performance Objectives established by the Administrator;




(iii)     the Performance Period over which Performance Units or Performance
Shares may be earned or may become vested;




(iv)     the extent to which partial achievement of the Performance Objectives
may result in a payment or vesting of the Performance Award, as determined by
the Administrator; and




(v)     the date upon which payment of Performance Units will be made or
Performance Shares will be issued, as the case may be, and the extent to which
such payment or the receipt of such Performance Shares may be deferred.




(c)     Withholding Taxes. The Company or its Affiliates shall be entitled to
withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant's Performance Award. In
the event the Participant is required under the Performance Award Agreement to
pay the Company or its Affiliates, or make arrangements satisfactory to the
Company or its Affiliates respecting payment of, such withholding and
employment-related taxes, the Administrator may, in its discretion and pursuant
to such rules as it may adopt, permit the Participant to satisfy such
obligations, in whole or in part, by delivering shares of Common Stock,
including shares of Stock received pursuant to the Performance Award. Such
shares shall have a Fair Market Value equal to the minimum required tax
withholding, based on the minimum statutory withholding rates for federal and
state tax purposes, including payroll taxes. In no event may the Participant
deliver shares having a Fair Market Value in excess of such statutory minimum
required tax withholding. The Participant's election to deliver shares of Common
Stock for this purpose shall be made on or before the date that the amount of
tax to be withheld is determined under applicable tax law. Such election shall
be approved by the Administrator and otherwise comply with such rules as the
Administrator may adopt to assure compliance with Rule 16b-3 under the Exchange
Act, or any successor provision, as then in effect, if applicable.




(d)     Nontransferability. No Performance Award shall be transferable, in whole
or in part, by the Participant, other than by will or by the laws of descent and
distribution. If the Participant shall attempt any transfer of any Performance
Award granted under the Plan, such transfer shall be void and the Performance
Award shall terminate.

 

 
11

--------------------------------------------------------------------------------

 




(e)     No Rights as Stockholder. A Participant (or the Participant's successor
or successors) shall have no rights as a stockholder with respect to any shares
covered by a Performance Award until the date of the issuance of a stock
certificate evidencing such shares. No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property),
distributions or other rights for which the record date is prior to the date
such stock certificate is actually issued (except as otherwise provided in
Section 14 of the Plan).




(f)     Other Provisions. The Performance Award Agreement authorized under this
Section 12 shall contain such other provisions as the Administrator shall deem
advisable.




SECTION 13.
STOCK APPRECIATION RIGHTS




Each Stock Appreciation Right granted pursuant to this Section 13 shall be
evidenced by a written stock appreciation right agreement (the “Stock
Appreciation Right Agreement”). The Stock Appreciation Right Agreement shall be
in such form as may be approved from time to time by the Administrator and may
vary from Participant to Participant; provided, however, that each Participant
and each Stock Appreciation Right Agreement shall comply with and be subject to
the following terms and conditions:

 

(a)     Awards. A Stock Appreciation Right shall entitle the Participant to
receive, upon exercise, cash, shares of Stock, or any combination thereof,
having a value equal to the excess of (i) the Fair Market Value of a specified
number of shares of Stock on the date of such exercise, over (ii) a specified
exercise price. Unless otherwise determined by the Administrator, the specified
exercise price shall not be less than 100% of the Fair Market Value of such
shares of Stock on the date of grant of the Stock Appreciation Right.




(b)     Term and Exercisability. The term during which any Stock Appreciation
Right granted under the Plan may be exercised shall be established in each case
by the Administrator. The Stock Appreciation Right Agreement shall state when
the Stock Appreciation Right becomes exercisable and shall also state the
maximum term during which such Stock Appreciation Right may be exercised. In the
event a Stock Appreciation Right is exercisable immediately, the manner of
exercise of such Stock Appreciation Right in the event it is not exercised in
full immediately shall be specified in the Stock Appreciation Right Agreement.
The Administrator may accelerate the exercisability of any Stock Appreciation
Right granted hereunder which is not immediately exercisable as of the date of
grant.




(c)     Withholding Taxes. The Company or its Affiliate shall be entitled to
withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant's Stock Appreciation
Right. In the event the Participant is required under the Stock Appreciation
Right to pay the Company or its Affiliate, or make arrangements satisfactory to
the Company or its Affiliate respecting payment of, such withholding and
employment-related taxes, the Administrator may, in its discretion and pursuant
to such rules as it may adopt, permit the Participant to satisfy such
obligation, in whole or in part, by delivering shares of the Company's Common
Stock or by electing to have the Company withhold shares of Common Stock
otherwise issuable to the Participant as a result of the exercise of the Stock
Appreciation Right. Such shares shall have a Fair Market Value equal to the
minimum required tax withholding, based on the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to the supplemental income resulting from such exercise. In no event
may the Participant deliver shares, nor may the Company or any Affiliate
withhold shares, having a Fair Market Value in excess of such statutory minimum
required tax withholding. The Participant's election to deliver shares or to
have shares withheld for this purpose shall be made on or before the later of
(i) the date the Stock Appreciation Right is exercised, or (ii) the date that
the amount of tax to be withheld is determined under applicable tax law. Such
election shall be approved by the Administrator and otherwise comply with such
rules as the Administrator may adopt to assure compliance with Rule 16b-3 under
the Exchange Act, or any successor provision, as then in effect, if applicable.

 

 
12

--------------------------------------------------------------------------------

 




(d)     Nontransferability. No Stock Appreciation Right shall be transferable,
in whole or in part, by the Participant, other than by will or by the laws of
descent and distribution. If the Participant shall attempt any transfer of any
Stock Appreciation Right granted under the Plan, such transfer shall be void and
the Stock Appreciation Right shall terminate.




(e)     No Rights as Stockholder. A Participant (or the Participant's successor
or successors) shall have no rights as a stockholder with respect to any shares
covered by a Stock Appreciation Right until the date of the issuance of a stock
certificate evidencing such shares. No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property),
distributions or other rights for which the record date is prior to the date
such stock certificate is actually issued (except as otherwise provided in
Section 14 of the Plan).




(f)     Other Provisions. The Stock Appreciation Right Agreement authorized
under this Section 13 shall contain such other provisions as the Administrator
shall deem advisable, including but not limited to any restrictions on the
exercise of the Stock Appreciation Right which may be necessary to comply with
Rule 16b-3 under the Exchange Act as then in effect.




SECTION 14.
RECAPITALIZATION, SALE, MERGER, EXCHANGE OR LIQUIDATION




In the event of an increase or decrease in the number of shares of Common Stock
resulting from a stock dividend, stock split, reverse split, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company, the Board may, in its sole discretion, adjust the
number of shares of Stock reserved under Section 6 hereof, the number of shares
of Stock covered by each outstanding Award, and, if applicable, the price per
share thereof to reflect such change. Additional shares which may become covered
by the Award pursuant to such adjustment shall be subject to the same
restrictions as are applicable to the shares with respect to which the
adjustment relates.

 

Unless otherwise provided in the agreement evidencing an Award, in the event of
a Change of Control, the Board may provide for one or more of the following:

 

(a)     the acceleration of the exercisability of any outstanding Options or
Stock Appreciation Rights, the vesting and payment of any Performance Awards, or
the lapsing of the risks of forfeiture on any Restricted Stock Awards or
Restricted Stock Unit Awards;




(b)     the complete termination of this Plan, the cancellation of outstanding
Options or Stock Appreciation Rights not exercised prior to a date specified by
the Board (which date shall give Participants a reasonable period of time in
which to exercise such Option or Stock Appreciation Right prior to the effective
date of such Change of Control), the cancellation of any Performance Award and
the cancellation of any Restricted Stock Awards or Restricted Stock Unit Awards
for which the risks of forfeiture have not lapsed;




(c)     that Participants holding outstanding Options and Stock Appreciation
Rights shall receive, with respect to each share of Stock subject to such Option
or Stock Appreciation Right, as of the effective date of any such Change of
Control, cash in an amount equal to the excess of the Fair Market Value of such
Stock on the date immediately preceding the effective date of such Change of
Control over the price per share of such Options or Stock Appreciation Rights;
provided that the Board may, in lieu of such cash payment, distribute to such
Participants shares of Common Stock of the Company or shares of stock of any
corporation succeeding the Company by reason of such Change of Control, such
shares having a value equal to the amount specified in this Section 14(c);

 

 
13

--------------------------------------------------------------------------------

 




(d)     that Participants holding outstanding Restricted Stock Awards,
Restricted Stock Unit Awards and Performance Share Awards shall receive, with
respect to each share of Stock subject to such Awards, as of the effective date
of any such Change of Control, cash in an amount equal to the Fair Market Value
of such Stock on the date immediately preceding the effective date of such
Change of Control; provided that the Board may, in lieu of such cash payment,
distribute to such Participants shares of Common Stock of the Company or shares
of stock of any corporation succeeding the Company by reason of such Change of
Control, such shares having a value equal to the amount specified in this
Section 14(d);




(e)     the continuance of the Plan with respect to the exercise of Options or
Stock Appreciation Rights which were outstanding as of the date of adoption by
the Board of such plan for such Change of Control and the right to exercise such
Options and Stock Appreciation Rights as to an equivalent number of shares of
stock of the corporation succeeding the Company by reason of such Change of
Control; and




(f)     the continuance of the Plan with respect to Restricted Stock Awards or
Restricted Stock Unit Awards for which the risks of forfeiture have not lapsed
as of the date of adoption by the Board of such plan for such Change of Control
and the right to receive an equivalent number of shares of stock of the
corporation succeeding the Company by reason of such Change of Control.




(g)     the continuance of the Plan with respect to Performance Awards and, to
the extent applicable, the right to receive an equivalent number of shares of
stock of the corporation succeeding the Company by reason for such Change of
Control.




The Board need not take the same action with respect to all Awards or with
respect to all Participants. The Board may restrict the rights of or the
applicability of this Section 14 to the extent necessary to comply with Section
16(b) of the Exchange Act, the Internal Revenue Code or any other applicable law
or regulation. The grant of an Award pursuant to the Plan shall not limit in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge,
exchange or consolidate or to dissolve, liquidate, sell or transfer all or any
part of its business or assets.

 

SECTION 15.
INVESTMENT PURPOSE




No shares of Stock shall be issued pursuant to the Plan unless and until there
has been compliance, in the opinion of Company's counsel, with all applicable
legal requirements, including without limitation, those relating to securities
laws and stock exchange listing requirements. As a condition to the issuance of
Stock to Participant, the Administrator may require Participant to (a) represent
that the shares of Stock are being acquired for investment and not resale and to
make such other representations as the Administrator shall deem necessary or
appropriate to qualify the issuance of the shares as exempt from the Securities
Act and any other applicable securities laws, and (b) represent that Participant
shall not dispose of the shares of Stock in violation of the Securities Act or
any other applicable securities laws.

 

 
14

--------------------------------------------------------------------------------

 

 

As a further condition to the grant of any Option or the issuance of Stock to
Participant, Participant agrees to the following:

 

(a)     In the event the Company advises Participant that it plans an
underwritten public offering of its Common Stock in compliance with the
Securities Act and the underwriter(s) seek to impose restrictions under which
certain stockholders may not sell or contract to sell or grant any option to buy
or otherwise dispose of part or all of their stock purchase rights of the Common
Stock underlying Awards, Participant will not, for a period not to exceed 180
days from the prospectus, sell or contract to sell or grant an option to buy or
otherwise dispose of any Option granted to Participant pursuant to the Plan or
any of the underlying shares of Common Stock without the prior written consent
of the underwriter(s) or its representative(s).




(b)     In the event the Company makes any public offering of its securities and
determines in its sole discretion that it is necessary to reduce the number of
issued but unexercised stock purchase rights so as to comply with any state's
securities or Blue Sky law limitations with respect thereto, the Board of
Directors of the Company shall have the right (i) to accelerate the
exercisability of any Option and the date on which such Option must be
exercised, provided that the Company gives Participant prior written notice of
such acceleration, and (ii) to cancel any Options or portions thereof which
Participant does not exercise prior to or contemporaneously with such public
offering.




(c)     In the event of a Change of Control, Participant will comply with Rule
145 under the Securities Act and any other restrictions imposed under other
applicable legal or accounting principles if Participant is an “affiliate” (as
defined in such applicable legal and accounting principles) at the time of the
transaction, and Participant will execute any documents necessary to ensure
compliance with such rules.




The Company reserves the right to place a legend on any stock certificate issued
in connection with an Award pursuant to the Plan to assure compliance with this
Section 15.

 

SECTION 16.
AMENDMENT OF THE PLAN




The Board may from time to time, insofar as permitted by law, suspend or
discontinue the Plan or revise or amend it in any respect; provided, however,
that no such revision or amendment, except as is authorized in Section 14, shall
impair the terms and conditions of any Award which is outstanding on the date of
such revision or amendment to the material detriment of the Participant without
the consent of the Participant. Notwithstanding the foregoing, no such revision
or amendment shall (i) materially increase the number of shares subject to the
Plan except as provided in Section 14 hereof, (ii) change the designation of the
class of employees eligible to receive Awards, (iii) decrease the price at which
Options may be granted, or (iv) materially increase the benefits accruing to
Participants under the Plan, in each case, without the approval of the
stockholders of the Company if such approval is required for compliance with the
requirements of any applicable law or regulation or the applicable rules and
regulations of any stock exchange on which the Common Stock is then listed.
Furthermore, the Plan may not, without the approval of the stockholders, be
amended in any manner that will cause Incentive Stock Options to fail to meet
the requirements of Section 422 of the Internal Revenue Code.

 

 
15

--------------------------------------------------------------------------------

 

 

SECTION 17.
NO OBLIGATION TO EXERCISE OPTION




The granting of an Option shall impose no obligation upon the Participant to
exercise such Option. Further, the granting of an Award hereunder shall not
impose upon the Company or any Affiliate any obligation to retain the
Participant in its employ for any period.

 

 

Adopted by the Board of Directors: February 16, 2010

 

 

 

 

 16

 

 

 

 